Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (this “Agreement”) dated and effective as of
September 16, 2014 (the “Grant Date”), is by and between CVSL Inc., a Florida
corporation (the “Company”), and John W. Bickel (“Grantee”).

 

WHEREAS, Grantee is a non-employee member of the Company’s Board of Directors
(the “Board”); and

 

WHEREAS, the Company desires to provide an incentive to Grantee in the form of
restricted shares of common stock, $0.01 par value per share, of the Company
(“Common Stock”) to encourage Grantee’s long-term performance for the Company as
a non-employee director and to more closely align Grantee’s interest in the
Company with that of the Company’s shareholders;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, and intending to be legally bound hereby, Grantee and
the Company (collectively, the “Parties”) hereby agree as follows:

 

1.                                      GRANT OF AWARDED SHARES.  The Company
hereby grants to Grantee on the Grant Date, and Grantee hereby accepts the award
of 52,083 shares of Common Stock (the “Awarded Shares”), as a restricted stock
award in accordance with, and subject to the restrictions, terms and conditions
of, this Agreement as an incentive for Grantee’s efforts on behalf of the
Company as a non-employee director.  This Agreement shall evidence Grantee’s
ownership of the Awarded Shares and Grantee acknowledges that he or she will not
receive a stock certificate representing the Awarded Shares unless and until the
Awarded Shares vest as provided in this Agreement.  The Awarded Shares will be
held in custody for Grantee, in escrow as described in Section 8, until the
Awarded Shares have vested in accordance with Section 3.  Upon vesting of the
Awarded Shares, the Company shall instruct the “Escrow Holder” as defined in
Section 8 to deliver to Grantee all Vested Awarded Shares (as defined below). 
Grantee acknowledges that the Awarded Shares shall be subject to all of the
terms and conditions set forth in this Agreement, including the forfeiture
conditions set forth in Section 2 and the restrictions on Transfer set forth in
Section 4.

 

2.                                      VESTING OF AWARDED SHARES.  The Awarded
Shares shall vest on the first anniversary of the Grant Date, provided there has
been no cessation of Grantee’s continuous service to the Company as a member of
the Board: (“Continuous Service”) on or before that date. Awarded Shares that
have vested pursuant to this Agreement are referred to herein as “Vested Awarded
Shares,” and Awarded Shares that have not vested pursuant to this Agreement are
referred to herein as “Unvested Awarded Shares.”  Notwithstanding the foregoing
provisions, if Grantee’s Continuous Service terminates on or after the Grant
Date, but prior to the first anniversary of the Grant Date by reason of
Grantee’s death, the Unvested Awarded Shares shall become Vested Shares on the
date of the Grantee’s death.

 

--------------------------------------------------------------------------------


 

3.                                      FORFEITURE OF AWARDED SHARES.  Upon any
cessation of Grantee’s Continuous Service (other than by reason of Grantee’s
death as provided in Section 2) before the Awarded Shares become Vested Awarded
Shares, the Unvested Awarded Shares on the date of cessation of Grantee’s
Continuous Service shall automatically be forfeited by Grantee and returned and
delivered to the Company without any obligation of the Company to pay any amount
to Grantee or any other person or entity and without any further action of any
kind by the Company or Grantee.  In addition, if Grantee breaches any of the
terms and conditions of this Agreement, the Unvested Awarded Shares shall
automatically be forfeited to the same extent as if there had been a cessation
of Grantee’s Continuous Service, as of the date of such breach.  Unvested
Awarded Shares that are forfeited shall be deemed to be immediately transferred
to the Company without any payment by the Company or action by Grantee, and the
Company shall have the full right to cancel any evidence of Grantee’s ownership
of such forfeited Unvested Awarded Shares and to take any other action necessary
to demonstrate that Grantee no longer owns such forfeited Unvested Awarded
Shares automatically upon such forfeiture.  Upon and following such forfeiture,
Grantee shall have no further rights with respect to such forfeited Unvested
Awarded Shares.  Grantee, by his acceptance of the grant of Awarded Shares
pursuant to this Agreement, irrevocably grants to the Company a power of
attorney to transfer Unvested Awarded Shares that are forfeited to the Company
and agrees to execute any documents requested by the Company in connection with
such forfeiture and transfer.  The provisions of this Agreement regarding
transfers of Unvested Awarded Shares that are forfeited shall be specifically
enforceable by the Company in a court of equity or law.

 

4.                                      NON-TRANSFERABILITY.  Grantee may not
sell, transfer, pledge, exchange, hypothecate, or otherwise encumber or dispose
of any of the Unvested Awarded Shares, or any right or interest therein, by
operation of law or otherwise (any such action, a “Transfer”).  Any purported
Transfer by Grantee in violation of this Section 4 shall be void and of no force
or effect, and shall result in the immediate forfeiture of all Unvested Awarded
Shares.

 

5.                                      DIVIDEND AND VOTING RIGHTS.  Subject to
the restrictions contained in this Agreement, Grantee shall have the rights of a
shareholder with respect to the Awarded Shares, including the right to vote all
such Awarded Shares, including Unvested Awarded Shares, and to receive all
dividends, cash or stock, paid or delivered thereon, from and after the date
hereof.  In the event of forfeiture of Unvested Awarded Shares, Grantee shall
have no further rights with respect to such Unvested Awarded Shares.  However,
the forfeiture of the Unvested Awarded Shares pursuant to Section 3 shall not
create any obligation to repay cash dividends received as to such Unvested
Awarded Shares, nor shall such forfeiture invalidate any votes given by Grantee
with respect to such Unvested Awarded Shares prior to forfeiture.

 

6.                                      REFUSAL TO TRANSFER.  The Company shall
not be required (i) to transfer on its books any Unvested Awarded Shares that
purportedly have been sold or otherwise Transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such Unvested Awarded
Shares, or accord the right to vote or pay or deliver dividends or other
distributions to, any purchaser or other transferee to whom or which such
Unvested Awarded Shares shall purportedly have been so Transferred.

 

2

--------------------------------------------------------------------------------


 

7.                                      CAPITAL ADJUSTMENTS.

 

(a)                                 The number of Unvested Awarded Shares shall
be adjusted to reflect, as deemed appropriate by the Board, any increase or
decrease of the number of shares of Common Stock resulting from a stock
dividend, stock split, reverse stock split, combination, reclassification,
recapitalization, or other change in the outstanding Common Stock effected
during the term of this Agreement without receipt of consideration by the
Company.  Except as the Board determines, however, no issuance by the Company of
any shares of Common Stock or any other capital stock of the Company, or
securities convertible into or exercisable or exchangeable for shares of Common
Stock or any other capital stock of the Company, shall affect, and no adjustment
by reason hereof shall be made with respect to, the number of the Unvested
Awarded Shares.

 

(b)                                 Any new, substituted or additional
securities that are, by reason of this Section 7, distributed on or with respect
to the Unvested Awarded Shares shall immediately become Unvested Awarded Shares
and subject to the vesting provisions described in Section 2 and to the
forfeiture provisions described in Section 3 and shall be held by the Escrow
Holder until the Unvested Awarded Shares become Vested Awarded Shares.

 

8.                                      ESCROW OF UNVESTED AWARDED SHARES.

 

(a)                                 To ensure the availability for delivery of
the Unvested Awarded Shares upon forfeiture in accordance with Section 3,
Grantee shall, upon execution of this Agreement, deliver and deposit with an
escrow holder designated by the Company (the “Escrow Holder”) the share
certificate(s) representing the Unvested Awarded Shares, together with the stock
assignment attached hereto as Exhibit A duly endorsed in blank.  The share
certificate(s) representing the Unvested Awarded Shares and stock assignment
shall be held by the Escrow Holder, pursuant to the Joint Escrow Instructions of
the Company and Grantee attached hereto as Exhibit B, until such time as the
Unvested Awarded Shares become vested pursuant to Section 2 or the Unvested
Awarded Shares are forfeited in accordance with Section 3.  As a further
condition to the Company’s obligations under this Agreement, the Company
requires the spouse of Grantee, if any, to execute and deliver to the Company
the Consent of Spouse attached hereto as Exhibit C.

 

(b)                                 The Escrow Holder shall not be liable for
any act he or she may do or omit to do with respect to holding the Unvested
Awarded Shares and/or any other property in escrow while acting in good faith
and in the exercise of his or her judgment.

 

(c)                                  Upon the forfeiture of any of the Unvested
Awarded Shares in accordance with Section 3, the Escrow Holder, upon receipt of
written notice from the Company, shall take all steps necessary to accomplish
the transfer of those Unvested Awarded Shares to the Company and/or its
assignee(s).

 

(d)                                 Upon the vesting of the Unvested Awarded
Shares and upon the Company’s acknowledgement that the corresponding Withholding
Liability (as defined in Section 10), if any, is satisfied, the Escrow Holder
shall promptly deliver the certificate(s) to Grantee representing those Vested
Awarded Shares.

 

3

--------------------------------------------------------------------------------


 

9.                                      REPRESENTATIONS AND WARRANTIES OF
GRANTEE.  Grantee represents and warrants to, and agrees with, the Company that:

 

(a)                                 Grantee has reviewed, understood, and
carefully considered the various risks of the Company and its business and
affairs, including its proposed operations.  Grantee has no need for liquidity
with respect to the Awarded Shares and is able, without significantly impairing
his financial condition, to hold the Awarded Shares and bear the economic risk
of an investment in the Awarded Shares for an indefinite time and can afford a
complete loss of such investment.

 

(b)                                 Grantee has been furnished or has had access
to all information and the business records of the Company which it considers
necessary or advisable to enable him to make a decision about the acquisition of
the Awarded Shares and corresponding investment in the Company, including the
Company’s most recent Form 10-K filed with the Securities and Exchange
Commission (the “SEC”) and the Company’s subsequent filings with the SEC,
and has had an adequate opportunity to ask questions of, and receive answers
from, the Company concerning any and all matters relating to (i) the terms and
conditions of this Agreement, (ii) the acquisition of the Awarded Shares,
(iii) the business, operations, market potential, capitalization, financial
condition and prospects of the Company and (iv) all other matters deemed
relevant by Grantee.

 

(c)                                  Grantee understands and acknowledges that
(i) the Awarded Shares are and will be “restricted securities” under the
Securities Act of 1933, as amended (the “Securities Act”), and are transferred
and acquired in a private transaction not involving a public offering within the
meaning of the Securities Act that is exempt from the registration requirements
of the Securities Act, (ii) the Awarded Shares have not been and are not being
registered under the Securities Act or under the “blue sky” laws or securities
laws of any state or other jurisdiction, and (iii) Grantee has not been induced
to acquire the Awarded Shares by any public solicitation or advertisement within
the meaning of the Securities Act.  Grantee understands that the Awarded Shares
may not be sold or otherwise Transferred without registration under the
Securities Act or an exemption therefrom and that in the absence of an effective
registration statement covering the Awarded Shares or any available exemption
from registration under the Securities Act, the Awarded Shares must be held
indefinitely.  The Company may require an opinion of counsel, satisfactory to
the Company, regarding the compliance with the applicable securities laws of any
sale or transfer of the Awarded Shares.  Grantee will Transfer the Awarded
Shares only in a manner consistent with his representations, warranties and
agreements set forth in this Agreement.

 

(d)                                 Grantee (i) is acquiring the Awarded Shares
for investment for his own account, not for or as a nominee or agent of any
other person, and not with a view to, or for resale in connection with, any
“distribution” of any such securities within the meaning of the Securities Act,
and (ii) has no present intention of selling, granting any participation in, or
otherwise distributing or Transferring the Awarded Shares to be acquired by
him.  Except as set forth in or contemplated by this Agreement, Grantee does not
have any contract, undertaking, agreement, commitment, or arrangement with any
person to Transfer, or grant any participation to any person with respect to,
any of the Awarded Shares.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Grantee acknowledges and agrees that
(i) because of exemption relied upon for the grant of the Awarded Shares under
this Agreement, Grantee’s resale or transfer of the Awarded Shares will be
restricted, (ii) the Company is not and will not be under any obligation to
register the Awarded Shares, or cause them to be registered, or to obtain or
assist in obtaining any exemption from registration, for any resale or transfer
of the Awarded Shares, and (iii) Rule 144 promulgated by the SEC is not
immediately available for the resale or transfer of any of the Awarded Shares
and may not be available at the time Grantee desires to resell any of the
Awarded Shares, and any reliance on Rule 144 will be subject to compliance with
all of the applicable conditions thereto.

 

(f)                                   Each stock certificate representing the
Awarded Shares shall bear a legend in substantially the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE SHARES OR THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT THAT IS THEN APPLICABLE
TO THE SHARES AS TO WHICH A PRIOR OPINION OF COUNSEL MAY BE REQUIRED BY THE
ISSUER OR THE TRANSFER AGENT.”

 

The Awarded Shares will be subject to a stop-transfer order reflecting the
restrictions on resale and transfer described in this Section 9.

 

10.                               TAX MATTERS.  Grantee acknowledges that the
tax consequences associated with the Awarded Shares are complex and that the
Company has urged Grantee to review with Grantee’s own tax advisors the federal,
state, and local tax consequences of this Agreement and the Awarded Shares. 
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.  Grantee understands that
Grantee, and not the Company, shall be responsible for Grantee’s own tax
liability that may arise as a result of the Awarded Shares.  Grantee understands
further that Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), taxes as ordinary income the fair market value of the Awarded Shares as
of the date the Awarded Shares vest.  Grantee also understands that Grantee may
elect to be taxed at Grant Date rather than at the time the Awarded Shares vest
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service and by providing a copy of the election to the Company.  GRANTEE
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE, THAT SUCH ELECTION MUST
BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO
THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE, AND THAT
GRANTEE IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

 

5

--------------------------------------------------------------------------------


 

11.                               TAX WITHHOLDING.  While the Company does not
expect to withhold any tax with respect to the Awarded Shares based on the
status of Grantee as an non-employee director of the Company, if the Company
becomes obligated to withhold an amount on account of any federal, state, or
local tax imposed because of the grant or sale of the Awarded Shares to Grantee
under this Agreement or the vesting of any of the Unvested Awarded Shares under
this Agreement, including any federal, state, or other income or other tax, then
Grantee shall pay that amount (the “Withholding Liability”) to the Company on or
promptly after the date of the event that imposes the obligation to withhold on
the Company.  Payment of the Withholding Liability to the Company shall be made
in cash, by check payable to the Company, or in any other form acceptable to the
Company.  Grantee hereby acknowledges and agrees that the Company may withhold
or offset the Withholding Liability from any compensation or other amounts
payable to Grantee from the Company if Grantee does not pay the Withholding
Liability to the Company, and Grantee agrees that the Company’s withholding and
offset of any such amount, and the payment of it to the relevant taxing
authority or authorities, shall constitute full satisfaction of the Company’s
obligation to pay any such compensation or other amounts to Grantee.  Further,
unless the Company otherwise determines, the Company’s obligation to deliver any
Vested Awarded Shares, or any stock certificate or certificates representing
Vested Awarded Shares, to Grantee shall be subject to, and conditioned upon,
payment of the Withholding Liability (if any).

 

12.                               ADMINISTRATION.  The Board (or a committee of
the Board designated for purposes of administering this Agreement) will have
full authority to interpret this Agreement and to prescribe such rules and
regulations in connection with the operation of the Agreement as the Board, in
its sole and absolute discretion, determines in good faith to be advisable.  The
Board may rescind and amend its rules and regulations from time to time.  The
good faith interpretation by the Board of any of the provisions of this
Agreement shall be final and binding upon the Company, Grantee and any other
interested party.  In the event the Board has designated a committee to
administer this Agreement, references to the Board with respect to
administrative and similar matters in this Agreement shall be deemed to refer to
such committee.

 

13.                               EFFECT OF AGREEMENT.  Neither the execution of
this Agreement nor any action of the Board in connection with or relating to
this Agreement shall be deemed to give Grantee any rights except as may be
expressed in this Agreement.  The existence of this Agreement shall not affect
in any way the right of the Board or the shareholders of the Company to make or
authorize any adjustment, recapitalization, reorganization, or other change in
the Company’s capital structure or its business, any merger or consolidation or
other transaction involving the Company, any issuance of other shares of Common
Stock or any other securities of the Company (including bonds, debentures, or
shares of preferred stock ahead of or affecting the Common Stock or the rights
thereof), the dissolution or liquidation of the Company or any sale or transfer
of all or any part of the Company’s assets or business, or any other corporate
act or proceeding by or for the Company.  Nothing in this Agreement shall confer
upon Grantee any right with respect to Grantee’s membership on the Board.

 

14.                               NOTICES.  Any notices, consents, demands,
requests, approvals, and other communications to be given under this Agreement
by any party to the others shall be deemed to have been duly given if given in
writing and personally delivered, sent by nationally recognized

 

6

--------------------------------------------------------------------------------


 

overnight courier, sent by telecopy, or sent by mail, registered or certified,
postage prepaid with return receipt requested, at the address specified beside
each party’s name below:

 

If to the Company:

CVSL Inc.

 

2400 Dallas Parkway, Suite 230

 

Dallas, Texas 75093

 

Attention: Ms. Heidi Hafer

 

 

If to the

John W. Bickel

Grantee:

4815 St. Johns Drive

 

Dallas, TX 75205

 

 

If to the Escrow Agent:

CVSL Inc.

 

2400 Dallas Parkway, Suite 230

 

Dallas, Texas 75093

 

Attention: Ms. Heidi Hafer

 

Notices delivered personally or by courier or telecopy shall be deemed
communicated as of actual receipt; mailed notices shall be deemed communicated
as of 10:00 a.m. on the third business day after mailing.  Any party may change
its or his address for notice hereunder by giving notice of such change in the
manner provided in this paragraph.

 

15.                               ENTIRE AGREEMENT; GOVERNING LAW.  This
Agreement constitutes the entire agreement of the Parties with respect to the
subject matter hereof and supersedes in its entirety all prior undertakings and
agreements of the Parties with respect to the subject matter hereof.  Nothing in
this Agreement (except as expressly provided herein) is intended to confer any
rights or remedies on any person other than the Parties.  This Agreement will be
construed in accordance with, enforced under, and governed by the internal laws
of the State of Texas.

 

16.                               DISPUTE RESOLUTION.  The provisions of this
Section 16 shall be the exclusive means of resolving disputes of the Parties
(including any other persons claiming any rights or having any obligations
through the Company or Grantee) arising out of or relating to this Agreement
(including vesting or forfeiture of Awarded Shares and any breach or termination
of this Agreement).  The Parties shall attempt in good faith to resolve any
disputes arising out of or relating to this Agreement by negotiation between
individuals who have authority to settle the controversy.  Negotiations shall be
commenced by either Party by a written statement of the Party’s position and the
name and title of the individual who will represent the Party.  Within thirty
(30) days of the written notification, the Parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to resolve the dispute.  If the dispute has not been resolved by
negotiation within ninety (90) days of the written notification of the dispute,
either Party may file suit and each Party agrees that any suit, action, or
proceeding arising out of or relating to this Agreement shall be brought in the
United States District Court for the Northern District of Texas (or should such
court lack jurisdiction to hear such suit, action or proceeding, in a Texas
state court in Dallas County, Texas) and that the Parties shall submit to the
jurisdiction of such court.  The Parties irrevocably waive, to the fullest
extent permitted by law, any objection a Party may have to the laying of venue
for any such suit,

 

7

--------------------------------------------------------------------------------


 

action or proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE
ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING.  If any one or more provisions of this Section 16 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
Parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

 

17.                               AMENDMENT; WAIVER.  This Agreement may be
amended or modified only by means of a written document or documents signed by
the Parties.  Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board.  A waiver on one occasion shall not be deemed to be a waiver of the same
or any other matter on a future occasion.

 

18.                               COUNTERPARTS.  This Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
shall constitute one and the same document.

 

19.                               INTERPRETIVE MATTERS.  Whenever required by
the context, pronouns and any variation thereof used in this Agreement shall be
deemed to refer to the masculine, feminine, or neuter, and the singular shall
include the plural, and vice versa.  The term “include” or “including” does not
denote or imply any limitation.  Each reference in this Agreement to a “Section”
shall be deemed to be to a section of this Agreement, unless otherwise stated. 
The captions and headings used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

 

20.                               SEVERABILITY AND REFORMATION.  The Parties
intend all provisions of this Agreement to be enforced to the fullest extent
permitted by law.  Accordingly, if any provision of this Agreement is
adjudicated to be invalid, illegal, or unenforceable, then the Parties hereby
stipulate and agree that (i) the adjudicating authority may and hereby is
requested to modify the effect and/or interpret such provision so that it
becomes valid, legal, and enforceable and is as like the original provision as
possible, (ii) such provision will not affect any other provision of this
Agreement, (iii) if for any reason the provision in question cannot be amended,
then this Agreement will be reformed, construed, and enforced as if such
provision had never been contained herein and/or has been severed herefrom,
(iv) such invalidity, illegality, or unenforceability will not take effect in
any other jurisdiction absent a separate adjudication to that effect, and
(v) the remainder of this Agreement shall continue in full force and effect.

 

Balance of Page Intentionally Left Blank

 

8

--------------------------------------------------------------------------------


 

 

CVSL INC.

 

 

 

 

 

By:

/s/ Kelly L. Kittrell

 

 

Kelly L. Kittrell

 

 

Its: Chief Financial Officer

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE AWARDED SHARES SUBJECT TO THIS
AGREEMENT SHALL VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL,
ONLY DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED
IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE AWARDED SHARES). 
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT SHALL
CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
GRANTEE’S CONTINUOUS SERVICE.

 

The Grantee further acknowledges that he is familiar with the terms and
provisions of this Agreement, and hereby accepts the Awarded Shares subject to
all of the terms and provisions hereof.  Grantee has reviewed this Agreement in
its entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of this
Agreement.  Grantee hereby agrees that all disputes arising out of or relating
to this Awarded Shares Agreement shall be resolved in accordance with
Section 16.  Grantee further agrees to notify the Company upon any change in the
address for notice indicated in this Agreement.

 

 

DATED: September 16, 2014

SIGNED:

/s/ John W. Bickel

 

 

John W. Bickel, Grantee

 

9

--------------------------------------------------------------------------------


 

Exhibit A to Awarded Shares Agreement

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, I,                                     , hereby sell,
assign, and transfer unto
                                                                             a
total of                                         
(                                ) shares of the Company’s Common Stock standing
in my name in the share transfer records of the Company represented by
Certificate No.                                      delivered herewith and do
hereby irrevocably constitute and appoint
                                                   as attorney-in-fact, with
full power of substitution, to transfer such shares in the share transfer
records of the Company.

 

 

 

 

(Signature)

 

 

 

 

 

(Printed name)

 

 

INSTRUCTIONS:

 

Please do not fill in any blanks other than the signature and name lines.  The
purpose of this assignment is to enable the transfer of shares upon forfeiture
and repurchase under the Restricted Stock Agreement, without requiring
additional signatures on the part of Grantee.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B to Awarded Shares Agreement

 

JOINT ESCROW INSTRUCTIONS

 

September    , 2014

 

CVSL Inc.

2400 Dallas Parkway, Suite 230

Dallas, Texas 75093

Attention: Ms. Heidi Hafer

 

Dear Ms. Hafer:

 

As Escrow Agent for both CVSL Inc., a Florida corporation (the “Company”), and
John W. Bickel (“Grantee”) of 50,000 shares of Common Stock of the Company (the
“Shares”) under that certain Restricted Stock Agreement between the Company and
Grantee dated as of this date (the “Agreement”), you are hereby authorized and
directed to hold the Shares, the stock certificate(s) evidencing the Shares, and
any other property and documents delivered to you pursuant to the Agreement (all
of which being deemed part of the “Shares” hereunder) in accordance with the
following instructions (and by considering any capitalized terms used herein
that are not defined in this document as having the definitions assigned to them
under the Agreement, a copy of which has been provided to you):

 

1.                                     In the event any or all of the Shares are
forfeited under the Agreement, the Company shall give Grantee and you a written
notice of forfeiture (the “Notice”) which sets forth the number of the Shares to
be forfeited under the Agreement (the “Forfeited Shares”).  Grantee and the
Company hereby irrevocably authorize and direct you to forfeit the Shares to the
Company in accordance with the terms of the Notice.

 

2.                                      To complete the forfeiture of the Shares
described in the Notice, you are directed to (a) complete, as appropriate, the
stock assignment(s) necessary for the transfer of Forfeited Shares as described
in the Notice, and (b) deliver them, together with the certificate(s) evidencing
the Forfeited Shares to be transferred, to the Company and/or its assignee(s).

 

3.                                      Grantee irrevocably authorizes the
Company to deposit with you any and all certificates evidencing the Shares and
corresponding stock assignments, and any additions to and substitutions for the
Shares (whether or not constituting shares of Common Stock of the Company) as
described in the Agreement, to be held by you hereunder.  Grantee hereby
irrevocably constitutes and appoints you as his attorney-in-fact and agent for
the term of this escrow to execute with respect to such Shares all documents
necessary or appropriate to make such Shares negotiable and to complete any
transaction herein contemplated.  Subject to the provisions of this paragraph 3,
Grantee shall be entitled to exercise all rights and privileges of a shareholder
of the Company with respect to the Shares while the Shares are held by you.

 

B-1

--------------------------------------------------------------------------------


 

4.                                      Upon the vesting of any or all of the
Shares under the Agreement, such that they become Vested Awarded Shares, and
upon the Company’s acknowledgment to you that the corresponding Withholding
Liability, if any, has been or is satisfied, you shall deliver to Grantee one or
more certificates representing those Vested Awarded Shares and any corresponding
property to which Grantee is then entitled under the Agreement.  Notwithstanding
the vesting of any or all of the Shares under the Agreement, such that they
become Vested Awarded Shares, you shall continue to hold the certificate or
certificates representing those Vested Awarded Shares, and any corresponding
property, hereunder until receipt of the Company’s acknowledgment that the
Withholding Liability, if any, corresponding to those Vested Awarded Shares has
been or is satisfied.

 

5.                                      If, at the time of termination of this
escrow (upon the vesting of the Shares or upon transfer of all of the Forfeited
Shares to the Company and/or its assignee(s), in accordance with the Agreement),
you should have in your possession any documents, securities, or other property
(including cash) belonging to Grantee, you shall deliver all of the same to
Grantee and shall be discharged of all further obligations hereunder.

 

6.                                      Your duties hereunder may be altered,
amended, modified, or revoked only by a writing signed by all of the parties
hereto.

 

7.                                      You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely,
and shall be protected in relying or refraining from acting, on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties. You shall not be personally liable for any act you
may do or omit to do hereunder as Escrow Agent or as attorney-in-fact for
Grantee while acting in good faith, and any act done or omitted by you pursuant
to the advice of your own attorneys shall be conclusive evidence of such good
faith.

 

8.                                      You are hereby expressly authorized to
comply with and obey orders, judgments, or decrees of any court. In case you
obey or comply with any such order, judgment, or decree, you shall not be liable
to any of the other parties hereto or to any other person or entity by reason of
such compliance.

 

9.                                      You shall not be liable in any respect
on account of the identity, authorities, or rights of the parties executing or
delivering, or purporting to execute or deliver, the Agreement or any documents
or papers deposited or called for hereunder.

 

10.                               You shall be entitled to employ such legal
counsel and other experts as you may deem necessary properly to advise you in
connection with your obligations hereunder, may rely upon the advice of such
counsel, and may pay such counsel reasonable compensation therefor, for which
you will be reimbursed by the Company.

 

11.                               Your responsibilities as Escrow Agent
hereunder shall terminate if you shall cease to be an officer or agent of the
Company or if you shall resign by written notice to each other party hereto. In
the event of any such termination, the Company shall appoint a successor Escrow
Agent.

 

B-2

--------------------------------------------------------------------------------


 

12.                               If you reasonably require other or further
instruments in connection with these Joint Escrow Instructions or any
obligations in respect hereto, the necessary party or parties hereto shall join
in furnishing such instruments.

 

13.                               It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the Shares or any other property held by you hereunder, you are
authorized and directed to retain in your possession, without liability to
anyone, all or any part of such property until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree, or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but you shall be
under no duty whatsoever to institute or defend any such proceedings.

 

14.                               Any notices, consents, demands, requests,
approvals, and other communications to be given under this Agreement by any
party to the others shall be deemed to have been duly given if given in writing
and personally delivered, sent by nationally recognized overnight courier, sent
by telecopy, or sent by mail, registered or certified, postage prepaid with
return receipt requested, at the address specified beside each party’s name
below:

 

If to the Company:

CVSL Inc.

 

2400 Dallas Parkway, Suite 230

 

Dallas, Texas 75093

 

Attention: Mr. Kelly Kittrell

 

 

If to the

John W. Bickel

Grantee:

4815 St. Johns

 

Dallas, Texas 75205

 

 

If to the Escrow Agent:

CVSL Inc.

 

2400 Dallas Parkway, Suite 230

 

Dallas, Texas 75093

 

Attention: Ms. Heidi Hafer

 

Notices delivered personally or by courier or telecopy shall be deemed
communicated as of actual receipt.  Mailed notices shall be deemed communicated
as of 10:00 a.m. on the third business day after mailing.  Any party may change
its or his address for notice hereunder by giving notice of such change in the
manner provided in this paragraph.

 

15.                              By signing these Joint Escrow Instructions, you
become a party hereto only for the purpose of the Joint Escrow Instructions; you
do not become a party to the Agreement.

 

16.                               This instrument shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

B-3

--------------------------------------------------------------------------------


 

17.                               These Joint Escrow Instructions shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas.

 

Very truly yours,

 

CVSL INC.

 

 

By:

 

 

 

Kelly L. Kittrell

 

 

Its: Chief Financial Officer

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

John W. Bickel

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

Heidi Hafer

 

 

B-4

--------------------------------------------------------------------------------


 

Exhibit C to Awarded Shares Agreement

 

CONSENT OF SPOUSE

 

I,                                     , spouse of
                                  , have read and approve the foregoing
Restricted Stock Agreement (the “Agreement”).  In consideration of the issuance
of shares of Common Stock by CVSL Inc. (the “Common Stock”) to my spouse, as set
forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any and all rights under the Agreement and agree to
be bound by the provisions of the Agreement, including (without limitation) the
forfeiture provisions insofar as I may have any rights in the Agreement or any
of the shares of the Common Stock issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the Agreement.

 

Dated:                                             , 20    .

 

 

 

 

Spouse

 

C-1

--------------------------------------------------------------------------------